Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1, 2, 4, 6-9 and 21-32) in the reply filed on 1/19/2021 is acknowledged.

Claim Objections
Claim 32 is objected to because of the following informalities:  In line 4 of claim 32, the term “a control box” is repeated.  Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter the claim is constructed in a manner that requires a “control person” which constitutes a human being which is not part of any of the statutory categories.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 35, and by extension claim 36, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 35 recites the limitation "the terrorist" in line 18.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 21-28, 30-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Speasl et al. (U.S. Patent Application Publication 2016/0364989) in view of Smith et al. (U.S. Patent Application Publication 2020/0108925).

In regards to claim 21, Speasl et al (henceforth referred to as Speasl) disclose a protection system for a space, the protection system comprising: a marking system that includes:
a control box located in the space.  Speasl teaches a control box indicated as item 105;

Speasl fails to teach a marking laser contained in said control box for applying a mark to the located target.  However, Smith teaches a target finding drone with a laser directed energy weapon that will/would produce a “mark” on a target and it would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to provide a directed energy device like a high power laser in/on the drone of Speasl as taught by Smith, to quickly make contact with a potential target.

In regards to claim 22, Speasl discloses that the control box is mobile and is available for use by a control person located in the space.  The control box of the Speasl invention is mobile and can be used in a space with one person, and
wherein said control box has a manual sight located thereon by which the control person can sight said control box at the target.  Speasl as modified teaches a manual sighting component to the degree specified.

In regards to claim 23, Speasl discloses that the control box is mounted to the control person.  Note that claiming a “control person” is not permitted under 35 U.S.C. 

In regards to claims 24 and 25, Speasl fails to explicitly disclose that the protection system further comprises a mounted second control box that is fixedly mounted in the space which includes a sighting laser, a marking laser, and a hanger for holding one or more drones..  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide multiple control boxes including the claimed gear, mounted in the space of Speasl, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

In regards to claim 26, Speasl discloses that each of said one or more drones comprises a body hull comprised of a material that provides an electrical storage unit, and
wherein said mounted second control box includes a power source for energizing said body hull.  As modified, the drones of Speasl/Smith include an engine, battery power supply, optical system and computer controlling the UAV and further, a target marking launcher.  Further, note that the control box of Speasl includes replacement batteries etc (par. 55).

In regards to claim 27, Speasl as modified by Smith discloses that the mobile control box includes the sighting laser; the marking laser and a hanger for holding one or more drones.  Note that the control box of Speasl includes a means to mount drones and as modified, includes a sighting and marking laser.

In regards to claim 28, Speasl as modified by Smith discloses that the target is marked by the marking laser on either a skin of the target or a clothing worn by the target.  As modified, Speasl marks target with a directed energy weapon and the target can include skin or clothing of the target.

In regards to claim 30, Speasl as modified discloses that the marking laser can make a vulnerable spot on the body of an individual in the space to provide a recognizable unique mark.  Note that the directed energy weapon of Smith is capable of producing a vulnerable spot on an individual.

In regards to claim 31, Speasl as modified discloses that the vulnerable spot is an etched unique digital number comprised of a series of dots repeated several times in a close cluster.  The prior art teaches the capacity to produce a vulnerable spot on a target.  Note that the directed energy device of the prior art need only be capable of producing a series of dots, which it is.

In regards to claim 32, Speasl teaches a drone that locates and tracks a target including a person, but fails to teach a marking system that applies a mark to a 
such target including a terrorist within the monitored space.  Note that the target may be a target among other things, the marking system comprising:
a control box located in the space.  Speasl teaches a “control box” (item 105);
Speasl fails to explicitly teach a sighting laser contained in said control box which determines a location of a target.  However, Smith teaches a sighting laser and it would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to provide a tracking laser device as taught by Smith in/on the device of Speasl, to locate and track a target; and
a marking laser contained in said control box for applying a mark to the target location, said marking laser being able to apply one or more etching dots on the terrorist body or clothing to produce an identifiable etched unique digital number mark etched unique digital number.  Smith teaches a target finding drone with a laser directed energy weapon that will/would produce a “mark” on a target and the target can include skin or clothing of the target.

Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Speasl et al. (U.S. Patent Application Publication 2016/0364989) and Smith et al. (U.S. Patent  as applied to claim 21 above, and further in view of Kurosawa et al. (U.S. Patent Application Publication 2019/0160591).

In regards to claim 29, Speasl fails to explicitly disclose that the marking laser is a CO2 marking laser and said sighting laser is a red laser.  However, Kurosawa et al (henceforth referred to as Kurosawa) teaches using a CO2 laser in/on a UAV as a directed energy device (par. 30).  It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to utilize a CO2 laser as taught by Kurosawa in/on the Speasl UAV to direct laser energy to a target and further, Chapman et al (henceforth referred to as Chapman) teaches using a red color laser and it would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to utilize any of various color lasers including red as claimed, since red may be inconspicuous depending on background.

Allowable Subject Matter
Claims 1, 2, 6, 7, 8, 9 are allowed.  Claims 35 and 36 would be allowed pending the 35 U.S.C. 112 rejection.

The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art fails to teach or make obvious, including all the limitations of claim 1 and 35, a control box and a mobile control box located in the space in combination with the other claimed components associated with the control boxes.

Summary/Conclusion
Claims 1, 2, 6-9 are allowed, while 21-32 35, 36 are rejected.   Claim 32 is objected to.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P LEE whose telephone number is (571)272-8968.  The examiner can normally be reached between the hours of 8:30am and 5:00pm on Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 

/BENJAMIN P LEE/            Primary Examiner, Art Unit 3641